ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Kamaludin Slyman CSC                            ) ASBCA Nos. 62007, 62008
                                                )
Under Contract No. H92237-12-C-0131             )

APPEARANCES FOR THE APPELLANT:                     Bryant S. Banes, Esq.
                                                   Sean D. Forbes, Esq.
                                                    Neel, Hooper & Banes, P.C.
                                                    Houston, TX

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Christopher M. Judge-Hilborn, Esq.
                                                   Kyle E. Gilbertson, Esq.
                                                    Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE PROUTY

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeals are sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $70,000.
Appellant has agreed to waive Contract Disputes Act interest.

       Dated: June 8, 2021




                                                   J. REID PROUTY
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD                              MICHAEL N. O’CONNELL
Administrative Judge                             Administrative Judge
Acting Chairman                                  Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals

     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62007, 62008, Appeals of
Kamaludin Slyman CSC, rendered in conformance with the Board’s Charter.

      Dated: June 14, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2